Case 1:19-cv-00162-RPK-RML Document 102 Filed 08/25/20 Page 1 of 14 PageID #: 923




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -----------------------------------------------------X
  NYC MEDICAL PRACTICE, P.C. d/b/a
  GOALS AESTHETICS & PLASTIC
  SURGERY and NYC MEDICAL
  PRACTICE IP HOLDINGS, CORP.,

                            Plaintiffs,                       MEMORANDUM
                                                              AND ORDER
          -against-                                           19 CV 162 (RPK)(RML)

  DAVID SHOKRIAN; DAVID SHOKRIAN
  P.C. (a New York Professional Corporation);
  MILLENNIAL PLASTIC SURGERY, PLLC;
  (a New York Professional Limited Liability
  Company); FARAI MAKONI; IRINA
  KHAIMOVA; EUROPEAN BEAUTY
  CENTER; EBC PLASTIC SURGERY; ISIS
  RICHARDSON; SURGERY 411 (a fictitious
  Instagram profile); CHRISMARY
  RODRIGUEZ; NATASHA LOBRANO;
  JOHN DOES 1-50; and BUSINESS
  ENTITIES A-K,

                             Defendants.
  -----------------------------------------------------X

  LEVY, United States Magistrate Judge:

                   Defendant Isis Richardson (“Richardson”) moves to quash a subpoena served on

  Instagram, Inc. (“Instagram”), a third party, by plaintiffs NYC Medical Practice P.C., d/b/a Goals

  Aesthetics and Plastic Surgery, and NYC Medical Practice IP Holdings Corp. (“plaintiffs”). I

  heard oral argument on October 1, 2019 and subsequently requested additional information from

  Richardson. (See Transcript of Hearing, dated Oct. 1, 2019 (“Tr.”), Dkt. No. 83; Minute Entry,

  dated Oct. 9, 2019.) For the reasons explained below, Richardson’s motion is granted.
Case 1:19-cv-00162-RPK-RML Document 102 Filed 08/25/20 Page 2 of 14 PageID #: 924




                                       BACKGROUND AND FACTS

                   Plaintiffs commenced this action on January 9, 2019, asserting twenty-three

  federal and state causes of action against eleven defendants. (See Complaint, dated Jan. 8, 2019,

  Dkt. No. 1.) Relevant to the instant motion is plaintiffs’ claim that Richardson defamed them

  through content posted on the Instagram profile “Surgery411.” 1 (See id. ¶¶ 79-88.) On

  September 10, 2019, plaintiffs served a subpoena on Instagram seeking information pertaining to

  four accounts that they believe are linked to Richardson: (1) Surgery411, (2) Simplyice, (3)

  Surgery411backup, and (4) Silkroyalty. 2 (Plaintiffs’ Opposition to Motion to Quash, dated Sept.

  29, 2019 (“Pls.’ Opp.”), Dkt. No. 81.) As to each account, plaintiffs request “[d]ocuments

  showing all permissible subscriber information” from December 7, 2018 to the present, including

  the following:

                   a. The email address associated with the profile;
                   b. The IP address or addresses used between December 7, 2018
                      and present day to log into the profile;
                   c. The names and email addresses associated with any and all
                      “administrator” users or profiles;
                   d. The names and dates of all direct communications between
                      each Instagram profile identified and all other individuals from
                      December 7, 2018 to present day;
                   e. All “direct message” information, including but not limited to
                      the sender, the receiver, and the date of all correspondences.


  1
    Early in this litigation, Richardson denied being the operator of Surgery411, though her more
  recent filings and testimony appear to admit that, at a minimum, she founded and has written for
  Surgery411. (See, e.g., Motion to Quash, dated Sept. 27, 2019, Dkt. No. 77, at 3 (“Ms.
  Richardson has written articles [for Surgery411] based on confidential source information[.]”);
  Affidavit of Isis Richardson, sworn to Oct. 25, 2019 (“Richardson Aff.”), Dkt. No. 89, at 1 (“I
  started Surgery411 in 2015 via the social media platform Instagram.”).)
  2
    Of the four subpoenaed accounts, only Silkroyalty remains active as of this writing.
  Richardson has opened a new account, “surgery411gangmain,” which appears to be virtually
  identical to the original Surgery411 account. Since Instagram may still hold the metadata
  plaintiffs seek, I find that the deletion of these accounts has not mooted Richardson’s motion.


                                                    2
Case 1:19-cv-00162-RPK-RML Document 102 Filed 08/25/20 Page 3 of 14 PageID #: 925




  (Instagram Subpoena, annexed as Ex. A to Pls.’ Opp, at 4-5.) On September 27, 2019,

  Richardson, who is representing herself in this litigation, moved to quash the subpoena, citing

  the journalist’s privilege. (See Motion to Quash, dated Sept. 27, 2019 (“Mot. to Quash”), Dkt.

  No. 77.) She claims to have written posts for Surgery411 based on information received from

  confidential sources, whose identities she seeks to protect. 3 (Id. at 3-4.) I stayed the subpoena

  pending a ruling on Richardson’s motion and plaintiffs agreed to hold without review any

  documents received prior to my ruling. 4 (See Order, dated Sept. 28, 2019; Letter of Joshua M.

  Lurie, Esq., dated Sept. 28, 2019, Dkt. No. 80.)

                                             DISCUSSION

                 The threshold issue presented by this motion is whether Richardson has standing

  to quash a subpoena served on a third party—Instagram. “A party generally lacks standing to

  challenge a subpoena issued to a third party absent a claim of privilege or a proprietary interest

  in the subpoenaed matter.” United States v. Nachamie, 91 F. Supp. 2d 552, 558 (S.D.N.Y.

  2000). Standing has also been found where the movant “has a sufficient privacy interest in the

  confidentiality of the records sought.” ADL, LLC v. Tirakian, No. 06 CV 5076, 2007 WL

  1834517, at *2 (E.D.N.Y. June 26, 2007); see also Solow v. Conseco, Inc., No. 06 CV 5988,

  2008 WL 190340, at *3 (S.D.N.Y. Jan. 18, 2008) (“While Rule 45 speaks of objections to

  subpoenas being asserted by the person commanded to produce and permit inspection of the

  subpoenaed documents, it is well-established that a party with a real interest in the documents

  3
    While the subpoenaed information would not necessarily reveal the legal names of the
  individuals who communicated with Surgery411, it would reveal their Instagram usernames.
  (See Tr. at 24:16-25:9.) This would be identifying in cases where the individual uses his or her
  legal name as part of his or her Instagram username.
  4
    I reserved judgment on Richardson’s motion pending other motion practice in this case,
  including plaintiffs’ motion to amend the complaint. I issued an Order and Report and
  Recommendation on that motion on June 16, 2020.


                                                     3
Case 1:19-cv-00162-RPK-RML Document 102 Filed 08/25/20 Page 4 of 14 PageID #: 926




  has standing to raise objections to their production. . . . Thus, courts have recognized that parties

  with a privacy interest in subpoenaed documents have standing to oppose the subpoena.”). In

  this case, Richardson seeks to invoke the journalist’s privilege in order to establish standing with

  respect to Surgery411 and the related account Surgery411backup. 5

                 Both the Second Circuit and the state of New York recognize a form of

  journalist’s privilege. See Gonzales v. Nat’l Broad. Co., 194 F.3d 29, 32 (2d Cir. 1999) (“This

  circuit has long recognized the existence of a qualified privilege for journalistic information.”);

  New York Shield Law (the “Shield Law”), N.Y. CIVIL RIGHTS LAW § 79–h, et seq. “[A]sserted

  privileges in actions that raise both federal and pendent state law claims are governed by the

  principles of federal law,” though the court may also consider the applicable state law and the

  policies that underlie it. In re McCray, Richardson, Santana, Wise, and Salaam Litig., 928 F.

  Supp. 2d 748, 753 (S.D.N.Y. 2013) (citing FED. R. EVID. 501); accord von Bulow by Auersperg

  v. von Bulow, 811 F.2d 136, 141 (2d Cir. 1987); Schoolcraft v. City of New York, No. 10 CV

  6005, 2014 WL 1621480, at *4 (S.D.N.Y. Apr. 22, 2014); Persky v. Yeshiva Univ., No. 01 CV

  5278, 2002 WL 31769704, at *2 (S.D.N.Y. Dec. 10, 2002). Courts have found that the policies

  underlying the state and federal articulations of the journalist’s privilege are “congruent.” See In

  re McCray, 928 F. Supp. 2d at 753 (quoting von Bulow, 811 F.2d at 144); Schoolcraft, 2014 WL

  1621480, at *4. Since the complaint in this case raises both federal and state law claims, the

  laws of the Second Circuit govern Richardson’s motion. 6


  5
   According to Richardson, she created Surgery411backup in 2019 in order to preserve the
  content posted on the main Surgery411 page, in the event that posts were flagged for removal.
  (See Richardson Aff. at 3.)
  6
    I further note that, while the discovery plaintiffs seek is most obviously relevant to the
  defamation claim, plaintiffs’ counsel indicated at the July 15, 2020 status conference that the
  information they seek could also be used to support current or future claims under the Racketeer
                                                                                      (Continued . . . )
                                                    4
Case 1:19-cv-00162-RPK-RML Document 102 Filed 08/25/20 Page 5 of 14 PageID #: 927




                 In the Second Circuit, a journalist has a “qualified evidentiary privilege for

  information gathered in a journalistic investigation.” Chevron Corp. v. Berlinger, 629 F.3d 297,

  306 (2d Cir. 2011); see also Gonzales, 194 F.3d at 32; In re Petroleum Prods. Antitrust Litig.,

  680 F.2d 5, 7-8 (2d Cir. 1982); Baker v. F & F Inv., 470 F.2d 778, 782-83 (2d Cir. 1972). There

  is some debate as to whether this privilege is derived from the First Amendment or from federal

  common law. 7 See Gonzales, 194 F.3d at 35 n.6; Schiller v. City of New York, 245 F.R.D. 112,

  118 (S.D.N.Y. 2007); Mandal v. City of New York, No. 02 CV 1234, 2004 WL 2375817, at *3

  (S.D.N.Y. Oct. 21, 2004). Regardless, the privilege arises from “concern for the potential harm

  to the ‘paramount public interest in the maintenance of a vigorous, aggressive and independent

  press capable of participating in robust, unfettered debate over controversial matters.’”

  Gonzales, 194 F.3d at 33 (quoting Baker, 470 F.2d at 782).

                 Whether an individual qualifies as a “journalist” for the purpose of invoking the

  privilege is determined based on intent and activity. See von Bulow, 811 F.2d at 142; see also

  Clay Calvert, And You Call Yourself a Journalist?: Wrestling with a Definition of “Journalist”

  in the Law, 103 DICKINSON L. REV. 411, 419 (1999) (describing the von Bulow test as having

  “two prongs--an activity element and an intention element.”). The individual claiming the

  privilege bears the burden of “demonstrat[ing], through competent evidence, the intent to use

  material—sought, gathered or received—to disseminate information to the public and that such

  Influenced and Corrupt Organizations Act (“RICO”). This court previously recommended the
  denial of a motion to amend to add a RICO extortion claim on the basis that the claim was
  against Richardson alone and a single person may not constitute an association-in-fact enterprise.
  (See Report and Recommendation, dated June 16, 2020, Dkt. No. 100, at 5-7.) Plaintiffs’
  counsel indicated that the subpoenaed information could be used as the basis for a second motion
  to amend to add this claim. The information sought is, therefore, potentially relevant to both
  federal and state law claims.
  7
   Without making any findings as to the origins of the privilege, I will refer to it herein as the
  “First Amendment privilege” for ease.


                                                    5
Case 1:19-cv-00162-RPK-RML Document 102 Filed 08/25/20 Page 6 of 14 PageID #: 928




  intent existed at the inception of the newsgathering process.” von Bulow, 811 F.2d at 144.

  Accordingly, “an individual successfully may assert the journalist’s privilege if he [or she] is

  involved in activities traditionally associated with the gathering and dissemination of news, even

  though he [or she] may not ordinarily be a member of the institutionalized press.” Id. at 142.

  The individual claiming the privilege must additionally establish the independence of his or her

  journalistic process. See Berlinger, 629 F.3d at 309-10. 8

                 Surgery411 is an Instagram page started by Richardson in 2015, which posts

  reviews and other information pertaining to the various players in the plastic surgery industry,

  including both doctors and “recovery houses.” 9 (Richardson Aff. at 1.) According to her sworn

  affidavit, Richardson’s motivation for creating the page was her own negative experience with a

  recovery house after traveling to undergo a procedure. (Id.) After determining that there was



  8
    Long before the advent of social media, a handful of district courts interpreted von Bulow to
  require the proponent of the privilege to be “professionally engaged in newsgathering.” See In re
  Pan Am Corp., 161 B.R. 577, 580 (S.D.N.Y. 1993); Don King Prods., Inc. v. Douglas, 131
  F.R.D. 421, 424 (S.D.N.Y. 1990). I respectfully disagree with this interpretation, especially in
  light of changes to the way news is gathered and disseminated in our current landscape. von
  Bulow is clear that “protection from disclosure may be sought by one not traditionally associated
  with the institutionalized press” and that “the talisman invoking the journalist’s privilege is intent
  to disseminate to the public at the time the gathering of information commences.” 811 F.2d at
  144-145. The von Bulow test is a functional one and I read it to apply to any individual who
  engages in activities traditionally associated with newsgathering and who does so with the
  requisite intent at inception. Berlinger adds the requirement that the proponent of the privilege
  establish his or her independence. 629 F.3d at 309-310. I read neither case to exclude amateurs
  who otherwise meet these requirements. By way of example, multiple courts have held the
  privilege to apply to student journalists. See, e.g., Persky, 2002 WL 31769704, at *2 n.1
  (distinguishing between the federal privilege, which does not require that the proponent be a
  professional journalist, and the Shield Law, which does); Blum v. Schlegel, 150 F.R.D. 42, 45
  (W.D.N.Y. 1993) (noting that “whether a person is a professional journalist is irrelevant” in
  applying the federal privilege).
  9
    Per Richardson’s affidavit, a recovery house is a business that employs nurses and other staff to
  care for plastic surgery patients following their procedures. (Richardson Aff. at 1.) They appear
  to operate primarily in connection with medical tourism. (See id.)


                                                    6
Case 1:19-cv-00162-RPK-RML Document 102 Filed 08/25/20 Page 7 of 14 PageID #: 929




  little information available on the Internet as to the quality of these service providers, she

  “decided to create a source of free reliable information to prevent patients from being hurt[.]”

  (Id.) Richardson describes herself as a “watchdog,” holding the industry accountable and

  helping lower and middle income women access information about the safety and reputation of

  service providers prior to undergoing a procedure. 10 (Tr. at 16:19-24; Richardson Aff. at 2.)

                  Reviews are submitted to Richardson on the promise of confidentiality and are

  frequently posted anonymously. (Richardson Aff. at 1-2; Tr. at 14:22-15:3, 17:1-4.) Before

  posting a review, Richardson requests that the reviewer submit a receipt so that she can verify

  that the reviewer actually received a service from the individual or entity that is the subject of the

  review. (Richardson Aff. at 2.) Providers may not pay to have negative reviews removed. (Id.)

  Richardson has additionally partnered with doctors providing safe and reliable services, who

  make themselves available to answer patient questions on the platform. (Id.)

                  On these facts, I have no trouble concluding that Richardson has met the intent

  prong of the von Bulow test with respect to Surgery411 and Surgery411backup. Her sworn

  testimony establishes that she founded and maintains Surgery411 for the express purpose of

  gathering and disseminating information to the public, in order to protect people from

  unscrupulous doctors and recovery houses. Accordingly, I find that she had the requisite intent,

  at the requisite time.

                  It is a closer question whether Richardson is involved in the types of “activities

  traditionally associated with the gathering and dissemination of news.” von Bulow, 811 F.2d at

  142. Richardson has alternately described Surgery411 as a blog and as a review site, akin to


  10
    Plaintiffs, for their part, take a very different view of what Richardson does, describing her as
  “at best, an amateur muckraker or gossiping individual,” who operates a “gripe page.” (See Pl.’s
  Opp. at 5.)


                                                    7
Case 1:19-cv-00162-RPK-RML Document 102 Filed 08/25/20 Page 8 of 14 PageID #: 930




  Yelp or Google Reviews. (See Mot. to Quash at 3; Richardson Aff. at 3.) In some cases, the

  reviews posted on Surgery411 are merely screenshots of text messages or Instagram direct

  messages written by a third party—the reviewer. See Surgery411gangmain (@surgery411

  gangmain), INSTAGRAM, https://www.instagram.com/surgery411gangmain/?hl=en (last visited

  Aug. 20, 2020). On the other hand, many of the posts do contain commentary and there is

  evidence that Richardson exercises some degree of editorial discretion over what appears on the

  site through her verification process. In this way, Surgery411 is different from a site like Yelp,

  which simply provides a platform for user-created content with little moderation, and is more

  akin to a blog. 11 Regardless of the analogy Richardson chooses to describe what she does, I find

  that she is serving an informative function akin to that of the press, insofar as she has created a

  platform that she uses to collect and publish information for public consumption, and thus has

  met the activity prong of the vonBulow test.

                 In Berlinger, the most recent Second Circuit case to clarify the definition of

   “journalist,” the court rejected documentary filmmaker Joe Berlinger’s claim of privilege where

   the evidence showed that he had been solicited by the lead counsel in a high-profile class action

  “to create a documentary of the litigation from the perspective of his clients” and had

  “removed at least one scene from the final version of [the film] at their direction.” 629 F.3d at

  305. In rejecting Berlinger’s claim of privilege, the court explained that:

                 [w]hile freedom of speech and of the press belongs to virtually
                 anyone who intends to publish anything (with a few narrow
                 exceptions), all those who intend to publish do not share an equal


  11
    Richardson’s chosen medium—Instagram—is furthermore irrelevant to the analysis. See von
  Bulow, 811 F.2d at 144 (“The intended manner of dissemination may be by newspaper,
  magazine, book, public or private broadcast medium, handbill or the like, for ‘[t]he press in its
  historic connotation comprehends every sort of publication which affords a vehicle of
  information and opinion.’”) (quoting Lovell v. Griffin, 303 U.S. 444, 452 (1938)).


                                                    8
Case 1:19-cv-00162-RPK-RML Document 102 Filed 08/25/20 Page 9 of 14 PageID #: 931




                 entitlement to the press privilege from compelled disclosure. Those
                 who gather and publish information because they have been
                 commissioned to publish in order to serve the objectives of others
                 who have a stake in the subject of the reporting are not acting as an
                 independent press. Those who do not retain independence as to
                 what they will publish but are subservient to the objectives of
                 others who have a stake in what will be published have either a
                 weaker privilege or none at all.

  Id. at 307-08. Thus, in evaluating an individual’s activities to determine whether he or she may

  invoke the privilege, the court must ask not only whether the individual is acting in the role of

  the press (and doing so with the requisite intent, at the requisite time), but also whether he or

  she is acting in “the role of the independent press.” Id. at 307.

                 In this case, there is no evidence that Richardson has been solicited or

  commissioned to advance a particular point of view in the way that Berlinger had been. While

  the reviews posted on Surgery411 are, of course, from the perspective of patients, this is not in

  itself disqualifying. There is no evidence that Richardson is paid to publish posts from a

  particular perspective or that she removes content at the direction of anyone else. To the

  contrary, there is evidence that she has a policy against removing negative posts for pay. 12 (See

  Richardson Aff. at 2.) Accordingly, I find that the concerns regarding independence that were

  at issue in Berlinger are not present here and that Richardson has presented sufficient indicia of

  independence to avail herself of the privilege.

                 This motion raises novel issues regarding the application of the journalist’s

  privilege in the Internet age. Though the court could find no precedent contemplating these

  precise facts, two cases from other jurisdictions prove instructive. In Blumenthal v. Drudge, the



  12
     The fact that she has partnered with doctors (Richardson Aff. at 2) is further evidence that she
  is not simply the mouthpiece of the disgruntled customer, but rather that she has sought to
  include a variety of perspectives from within the industry.


                                                    9
Case 1:19-cv-00162-RPK-RML Document 102 Filed 08/25/20 Page 10 of 14 PageID #: 932




  District of D.C. held that Matt Drudge, the operator of the online gossip column “The Drudge

  Report,” could invoke the First Amendment privilege in order to protect the identities of the

  sources of allegedly defamatory information he had posted. 186 F.R.D. 236, 244 (D.D.C. 1999).

  Similarly, in O’Grady v. Superior Court, a case involving the alleged misappropriation of

  Apple’s trade secrets, the California Court of Appeal reversed the denial of a protective order in

  favor of the operators of various “online news magazines” dedicated to Apple products. 44 Cal.

  Rptr. 3d 72, 76-77 (Cal. Ct. App. 2006). In analyzing the applicability of the First Amendment

  privilege to the website operators, the court explained:

                 we can see no sustainable basis to distinguish petitioners from the
                 reporters, editors, and publishers who provide news to the public
                 through traditional print and broadcast media. It is established
                 without contradiction that they gather, select, and prepare, for
                 purposes of publication to a mass audience, information about
                 current events of interest and concern to that audience.

  Id. at 106.

                 While the law in this Circuit is clear that the privilege does not apply to all those

  who intend to publish, it is simultaneously clear that the privilege is not limited to members of

  the credentialed press. See Berlinger, 629 F.3d at 307; von Bulow, 811 F.2d at 142. Instead,

  the test in this Circuit is a functional one, permitting an individual to avail him or herself of the

  privilege where he or she is acting in a role akin to that of the independent press and doing so

  with the requisite intent at inception. See id. I hold, on the facts of this case, that Richardson

  meets these requirements with respect to Surgery411 and Surgery411backup. Plaintiffs have

  presented no compelling arguments to the contrary, resting solely on the argument that

  Richardson may not avail herself of the Shield Law because she is not a professional journalist.




                                                    10
Case 1:19-cv-00162-RPK-RML Document 102 Filed 08/25/20 Page 11 of 14 PageID #: 933




  (See Pls.’ Opp. at 4-6.) Indeed, plaintiffs have failed to address the First Amendment privilege

  in their briefing at all. 13

                   My holding that Richardson may invoke the journalist’s privilege with respect to

  Surgery411 and Surgery411backup does not bring an end to the analysis, as the First

  Amendment privilege is not absolute and may be overcome by plaintiffs. The showing

  necessary to overcome the privilege depends on whether the information sought is confidential

  or non-confidential, with a more stringent standard applying in the former scenario. If the

  information is confidential, the opponent of the privilege must make a clear and specific showing

  that the information is (1) highly material and relevant; (2) necessary or critical to the

  maintenance of the claim; and (3) not obtainable from other available sources. Petroleum Prods.,

  680 F.2d at 7. If the information is non-confidential, the opponent of the privilege need only

  show that the materials are (1) of likely relevance to a significant issue in the case and (2) not

  reasonably obtainable from other available sources. Gonzales, 194 F.3d at 36. The proponent of

  the privilege carries the burden of demonstrating that the information was conveyed in

  confidence. See Berlinger, 629 F.3d at 310.

                   In this case, Richardson has stated in her sworn affidavit that reviews are

  submitted on the promise of confidentiality and that many of her sources would not submit



  13
     Richardson, for her part, cites to both the First Amendment and the Shield Law as forming the
  basis of the privilege she seeks to invoke. (See Mot. to Quash.) Unlike plaintiffs, however,
  Richardson is pro se. The Second Circuit has instructed that pro se litigants are to be afforded
  “special solicitude,” Tracy v. Freshwater, 623 F.3d 90, 101 (2d Cir. 2010), and their submissions
  are to be “construed liberally and interpreted to raise the strongest arguments that they suggest,”
  Triestman v. Federal Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (emphasis removed)
  (citations and internal quotation marks omitted). In this case, I find that Richardson’s briefing
  clearly suggests an argument that she should be considered a journalist eligible to invoke some
  form of the journalist’s privilege. I decline to penalize a pro se defendant for failing to identify
  with specificity which body of privilege law should apply.


                                                    11
Case 1:19-cv-00162-RPK-RML Document 102 Filed 08/25/20 Page 12 of 14 PageID #: 934




  reviews if they believed their identities would be revealed. (Richardson Aff. at 1-2) I therefore

  find that Richardson has established the confidentiality of the information sought and that the

  more stringent standard set forth in Petroleum Products applies. Because plaintiffs have not

  briefed the First Amendment privilege, let alone the issue of whether it has been overcome, I find

  that they have not met their burden under this standard. Accordingly, Richardson’s motion to

  quash is granted as to Surgery411 and Surgery411backup.

                 The other two accounts that are the subject of plaintiffs’ subpoena, Simplyice and

  Silkroyalty, do not appear to have any connection to Richardson’s journalistic activities on

  Surgery411—Simplyice is a personal account that Richardson opened in 2013, when she was an

  undergraduate, and Silkroyalty is an account dedicated to beauty and hair products. 14 (See

  Richardson Aff. at 3-4.) While the journalist’s privilege does not apply to these accounts, I

  find that Richardson has a sufficient privacy interest in the metadata pertaining to her personal

  communications on these accounts to confer standing. 15 See Solow, 2008 WL 190340, at *4

  (finding standing based on “the personal and sensitive nature of the information sought”).



  14
     The court has viewed Silkroyalty and notes that it does not, on its face, contain any references
  to Surgery411. See Silkroyalty (@silkroyalty), INSTAGRAM, https://www.instagram.com/
  silkroyalty/ (last visited Aug. 20, 2020). As discussed above, Simplyice does not appear to be an
  active account any longer; therefore the court was unable to view it.
  15
     Even if standing to quash did not exist, the court has an obligation to limit irrelevant discovery
  and may do so sua sponte. See FED. R. CIV. P. 26(b)(2)(C) (“On motion or on its own, the court
  must limit the frequency or extent of discovery otherwise allowed by these rules or by local rule
  if it determines that: (i) the discovery sought is unreasonably cumulative or duplicative, or can be
  obtained from some other source that is more convenient, less burdensome, or less expensive; (ii)
  the party seeking discovery has had ample opportunity to obtain the information by discovery in
  the action; or (iii) the proposed discovery is outside the scope permitted by Rule 26(b)(1).”);
  FED. R. CIV. P. 26(b)(1) (“Parties may obtain discovery regarding any nonprivileged matter that
  is relevant to any party’s claim or defense and proportional to the needs of the case[.]”); see also
  Langford v. Chrysler Motors Corp., 513 F.2d 1121, 1126 (2d Cir. 1975) (where standing had not
  been established, upholding trial court’s order quashing a third party subpoena because the
                                                                                        (Continued . . . )
                                                    12
Case 1:19-cv-00162-RPK-RML Document 102 Filed 08/25/20 Page 13 of 14 PageID #: 935




                 Having determined that standing exists, the court must “weigh[] the relevance or

  probative value of the documents being sought against the privacy interest[] [Richardson] has

  asserted.” Id. In this case, the information sought has virtually no relevance to the claims at

  hand. Plaintiffs’ subpoena seeks information as to whom Richardson communicated with and

  when on accounts with no relation to Surgery411. 16 This is a textbook example of a fishing

  expedition. Not only is the request invasive and disproportionate to the needs of the case, but

  plaintiffs make no attempt to explain the information’s relevance, other than by reference to the

  fact that the accounts are each connected to Richardson. (See Pl.’s Mem. at 3); see also Pratt v.

  Indian River Cent. Sch. Dist., No. 09 CV 411, 2012 WL 13172929, at *3 (N.D.N.Y. Dec. 13,

  2012) (“In the first instance, the party seeking discovery bears the burden to establish

  relevance.”). Accordingly, I find that the relevance of the information is outweighed by

  Richardson’s interest in privacy as to her personal communications on accounts unrelated to

  Surgery411. Richardson’s motion to quash as to Simplyice and Silkroyalty is therefore granted.




  information sought “had no relevance to the main issues in the case”); Kiobel v. Royal Dutch
  Petroleum Co., No. 02 CV 7618, 2009 WL 1810104, at *5 n.10 (S.D.N.Y. June 25, 2009) (“[A]
  court must limit discovery sua sponte if the court determines that the discovery meets any of the
  Rule 26(b)(2)(C) criteria.” (emphases in original)).
  16
    As discussed above, plaintiffs seek, inter alia, “[t]he names and dates of all direct
  communications between each Instagram profile identified and all other individuals from
  December 7, 2018 to present day” and “[a]ll ‘direct message’ information, including but not
  limited to the sender, the receiver, and the date of all correspondences.” (See Instagram
  Subpoena, at 4-5.) While this information may not, in each instance, reveal the legal name of the
  individual with whom Richardson communicated, it would reveal his or her Instagram username.
  (See Tr. at 24:16-25:9.) This would be identifying where the individual uses his or her legal
  name as part of his or her Instagram username, as many Instagram users do.


                                                  13
Case 1:19-cv-00162-RPK-RML Document 102 Filed 08/25/20 Page 14 of 14 PageID #: 936




                                           CONCLUSION

                For the reasons stated above, Richardson’s motion to quash is granted as to all

  four subpoenaed Instagram accounts. The parties are directed to submit a proposed joint

  schedule for completing discovery within fourteen days of the date of this Memorandum and

  Order.

           SO ORDERED.
  Dated: Brooklyn, New York
         August 25, 2020
                                                                  /s/
                                                     ROBERT M. LEVY
                                                     United States Magistrate Judge




                                                14
